START, C. J.
This is an action for libel, in which the plaintiff recovered a verdict for $5,200, and the defendant appealed from an order denying its motion for a new trial.
The defendant on January 19, 1893, received at its office in New Ulm, from Albert Blanchard, a message for transmission over its telegraph line to St. Paul, which read thus: “New Ulm, Minn. 1-19, 1893. To S. D. Peterson, Care Windsor, St. Paul, Minn.: Slippery Sam, your name is pants. [Signed] Many Republicans.” The New Ulm operator. sent the message over the wires to St. Paul, where it was taken from the wire by the operator, and delivered to the plaintiff in a sealed envelope bearing his address as stated in the message. .
The record presents three guéstions for our consideration: (1) Was the message a libel, or fairly susceptible, on its face, of a libelous meaning? (2) Was the evidence sufficient to justify the jury in finding that the defendant maliciously published the supposed libel? (3) Are the damages awarded so excessive as to justify the conclusion that the verdict was the result of passion and prejudice? We answer each of the questions in the affirmative.
1. The message was, on its face, fairly susceptible of a libelous meaning. The .sting is in the word “slippery.” This word, when used as descriptive of a person, has á well-understood' meaning.'' It *23means, when so used, that the person to.whom it is applied cannot he depended on or trusted; that he .is dishonest, and apt to play one false. Century Diet. If such is the meaning of the word as used1 in this message,- — and of this the jury were the judges, — it was clearly libelous, because, if a man is dishonest, and apt to play one false; he merits the scorn and contempt of all honorable men. To falsely publish of a man that he is slippery tends to render him odious and contemptible. Such a publication is a libel. Wilkes v. Shields, 62 Minn. 426, 64 N. W. 921.
2. The question whether or not the defendant maliciously published the libel is one of some doubt, but we are of the opinion that it was a question for the jury, under the evidence^
Technically, the defendant published the libel when it communicated it to its operator at St. Paul, but'whether such publication was wrongful (that is, actionable) depends on the further question whether or not it was privileged, (tíiejigfendant was a common carrier, and was bound to transmit all proper messages delivered to it for that purpose, but it was not bodnd to send indecent or libelous communications. Where a proffered message is not manifestly a libel, or susceptible of a libelous meaning, on its face, and is forwarded in good faith, by the operator, the defendant cannot be held to have maliciously published a libel, although the message subsequently proves to be sue? in fact. In such a case the operator cannot wait to consult"a, lawyer, or forward the message to the principal office for instructions.- He must decide promptly, and forward the message without delay, if it is a proper one, and for any honest error of judgment in the premises the telegraph company cannot be held responsible. But where the message, on its face, is clearly susceptible of a libelous meaning, is not signed by any responsible person, and there is no reason to believe that it is a cipher message, and it is forwarded under such circumstances as to warrant the jury in finding that the operator, in sending the message, was negligent or wanting in good faith in the premises, the company may be held to have maliciously published the libel. A publication under such circumstances is not privileged. The evidence in this case was such that a finding either way on-the question whether the defendant maliciously published this libel would not be disturbed by the court. Whether this question was correctly submitted to the jury on the *24trial of this case, we need not inquire; for there must be a new trial on another ground, and, if there was such error, it is not likely to occur on the next trial.
3. The damages in this case are so excessive as to conclusively show that the verdict was the result of passion and prejudice. 'Courts should interfere with an assessment of damages by a jury with great caution, and sustain the verdict unless it appears that i1 was the result of passion or prejudice. But the verdict in this case admits of no defense. As correctly stated by the trial court in its instructions to the jury, the sole publication of the libel in this case by the defendant was in making it known to its own agent at St. Paul, and the damages of the plaintiff were limited to such as he sustained by reason of the publication to such agent. In view of the fact that such agent could not disclose the contents of the libel without becoming a criminal and exposing himself to serious punishment, and that there is no evidence to justify the inference that the contents of the message ever reached the public, except through the plaintiff, a verdict assessing his damages at $5,-200 is simply farcical. It can only be accounted for on the ground that it was the result of passion or prejudice.
The trial court seems to have regarded the damages so excessive as to justify a new trial, except for the fact that this is the second verdict in the case, and that one reason for setting aside the former verdict was that the damages were excessive. As a rule, the court will not set aside a second verdict on account of excessive damages, but where, as in this case, the verdict is controlled by no reason, supported by no justice, and is manifestly the result of passion and prejudice, it is the duty of the court to set it aside, no matter how many similar verdicts may have been previously returned in the case. . ■
Order reversed, and a new trial granted.